 

Exhibit 10.54

[g201411121241525731842.jpg] 

Tom Klein

CEO and President

3150 Sabre Drive, Southlake, TX 76092 USA

T: 682 605 6000 F: 682 605 3906

tom@sabre.com

April 21, 2014

Mr. Carl Sparks

Executive Vice President and President & CEO, Travelocity

Sabre

3150 Sabre Drive

Southlake, TX 76092

Dear Carl:

As we discussed, your employment with Sabre (the “Company”) will terminate on
April 28, 2014. You will receive all benefits to which you are entitled under
your Employment Agreement dated March 22, 2011 (the “Agreement”), including
relevant severance payments as discussed in Section 7(a) of the Agreement. The
attached Schedule A sets forth a calculation of monthly severance payments, lump
sum accrued but unused vacation payment confirmation, and confirmation of the
monthly amount. Additionally, in connection with the termination and subject to
the terms set out in this letter agreement, the Board, given your unique
circumstances, wishes to exercise its discretion under the Sovereign Holdings,
Inc. Management Equity Incentive Plan (the “Plan”) and the Cash Award Agreement
dated April 15, 2013 as described below.

You agree to the following:

1.

Accelerated Vesting under Restricted Stock Unit Agreement. Accelerated vesting
of the 4th RSU tranche under Restricted Stock Unit Agreement, dated November 1,
2012. This will move vesting of 4th tranche from June 15, 2014 to April 28,
2014. The June 2014 vesting is worth $520,000 in converted RSUs with a six-month
hold period. You forfeit both the 5th RSU tranche vesting on December 15, 2014
of $560,000 worth of RSUs and the 6th, and final, RSU tranche vesting on
June 15, 2015 of $600,000 worth of RSUs.

2.

Accelerated Payment under Cash Award Agreement. Accelerated payment of the
September 15, 2014 payout date under the Cash Award Agreement (dated April 15,
2013). This payment will now be paid within 30 days of April 28, 2014. The
payment will be made at the target amount of $1,500,000. The September 15, 2015
Cash Award Agreement payment of $1,500,000 is forfeited.

3.

Release. The accelerated vesting under the Restricted Stock Unit Agreement and
the accelerated payment under the Cash Award Agreement provided hereby is
contingent upon your execution of the Company’s standard form of release as
provided to you by the Company on or about April 28, 2013 and such release
becoming irrevocable.

If you agree to these terms, please sign and return to me at your earliest
convenience. Carl, I thank you for your service and contributions to Travelocity
and to Sabre.

 

Sincerely,

 

/s/ Tom Klein

Tom Klein

Sabre

 

By:

 

 Tom Klein

Name:

 

 

Title:

 

CEO

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:

 

/s/ Carl Sparks

Carl Sparks

 

Date: 4/23/14

 

 

 

2

--------------------------------------------------------------------------------

 

Schedule A

Monthly Severance/Lump Sum Vacation/Medical Reimbursement Information

Yearly Base Salary: $600,000

Yearly Target Bonus: $480,000

                                   

Total Annual: $1,080,000

Gross Monthly Payment: $90.000

Schedule of 18 Gross Monthly Payments:

 

Payment

  

Month

  

Amount

 

 

 

 

 

 

 

1

  

May-2014

  

$90,000

 

2

  

Jun-2014

  

$90,000

 

3

  

Jul-2014

  

$90,000

 

4

  

Aug-2014

  

$90,000

 

5

  

Sep-2014

  

$90,000

 

6

  

Oct-2014

  

$90,000

 

7

  

Nov-2014

  

$90,000

 

8

  

Dec-2014

  

$90,000

 

9

  

Jan-2015

  

$90,000

 

10

  

Feb-2015

  

$90,000

 

11

  

Mar-2015

  

$90,000

 

12

  

Apr-2015

  

$90,000

 

13

  

May-2015

  

$90,000

 

14

  

Jun-2015

  

$90,000

 

15

  

Jul-2015

  

$90,000

 

16

  

Aug-2015

  

$90,000

 

17

  

Sep-2015

  

$90,000

 

18

  

0ct-2015

  

$90,000

 

Lump Sum Vacation Payment: Any accrued but unused vacation (PTO) days as of
April 28, 2014 will be paid to Executive in a lump sum either at or near the
time of separation or by the next regular pay-period post separation.

COBRA Reimbursement: Executive will receive and complete a medical benefits
packet shortly after the time of separation. Once completed, the Company’s
vendor will switch Executive to active COBRA status. As provided for in
Section 7(a) of the Agreement (and as explained in the packet Executive will
receive), Executive will then be charged the same amount per month for medical
benefits as he would as an active employee of the Company. The duration of this
benefit is either 18 months or when Executive becomes reemployed, whichever
comes first.

 

 

 

3

--------------------------------------------------------------------------------

 

FORM OF GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is entered into by and among Sabre
Corporation (f/k/a Sovereign Holdings, Inc.) (“Sabre Corporation”). Sabre Inc.
(“Sabre’”) and Sabre Holdings Corporation (“Sabre Holdings”), collectively
referred to below as the “Company”, and [Executive Name] (referred to below as
the ‘‘Executive”) as of the 28th day of April2014. The Company and the Executive
agree as follows:

1. Employment Status. The Executive’s employment with the Company shall
terminate effective as of April 28, 2014, and as of such date, the Executive
shall be deemed to have resigned from any and all directorships, officers and
other positions that he holds at the Company or any of its subsidiaries or
affiliates.

2. Payment and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide the Employee with the payments and benefits as set
forth in the Letter Agreement by and between Company and the Executive, dated as
of April 21, 2014 (“Letter Agreement”). The Letter Agreement, by its terms,
refers back to the Employment Agreement by and between Company and the Executive
dated March 22, 2011 (“Employment Agreement”).

3. No Liability. This Release does not constitute an admission by the Company,
or any of their subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Executive, of any unlawful
acts or of any violation of federal, state or local laws.

4. Release. In consideration of the payments and benefits set forth in the
Employment Agreement, the Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively, “Executive
Releasors”) does hereby irrevocably and unconditionally release, acquit and
forever discharge the Company and in such capacity each of its subsidiaries,
affiliates, divisions, successors, assigns, trustees, officers, directors,
partners, agents, and former and current employees, including without limitation
all persons acting by through, under or in concert with any them, including TPG
Partners IV, L.P., TPG Partners V, L.P., Silver Lake Partners II, L.P. and
Silver Lake Technology Investors II, L.P., and any affiliate of the foregoing
(collectively, the “Company Releasees”), and each of them from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular, but not limited to,
claims based upon

·

Title VII of the Civil Rights Act of 1964, as amended (“Title VII”);

·

Title VII of the Civil Rights Act of 1991, as amended;

·

Americans with Disabilities Act of 1990, as amended (“ADA”);

·

Age Discrimination in Employment Act (“ADEA”);

·

Older Workers’ Benefit Protection Act (“OWBPA”);

·

Pregnancy Discrimination Act;

·

Worker Adjustment & Retraining Notification Act (“WARN”)

·

Employee Retirement Income Security Act of 1974 (“ERISA”);

·

National Labor Relations Act (“NLRA”);

·

Labor Management Relations Act of 1947 (“LMRA’’);

·

Railway Labor Act (“RLA”);

·

Fair Labor Standards Act of 1938, as amended (“FLSA”);

·

Equal Pay Act (“EPA”);

·

Family and Medical Leave Act of 1993 (“FMLA”);

·

the Occupational Safety and Health Act of 1970 (“OSHA”);

·

Texas Commission on Human Rights Act (“TCHRA”);

·

Texas Payday Act;

·

Section 451 of the Texas Labor Code;

·

The Genetic Information Nondiscrimination Act (“GINA”);

·

The Sarbanes-Oxley Act (“SOX”);

 

--------------------------------------------------------------------------------

 

·

Foreign Corrupt Practices Act (“FCPA”);

·

any and all federal, state, or local statutes, acts, laws or regulations
relating to insurance, human rights, discrimination, civil rights, wage-hour or
pension rights;

·

any and all labor and employment laws, rules, regulations, or public policies;

·

any and all contract or tort laws;

·

any claim of retaliation;

·

any and all claims arising under common law, including, but not limited to,
causes of action for wrongful termination or discharge, infliction of emotional
distress, misrepresentation, fraud, conspiracy, breach of contract (express or
implied, oral or written), breach of implied covenant of good faith and fair
dealing, invasion of privacy, interference with business advantage, defamation,
interference with prospective economic advantage, interference with contractual
relationship, failure to pay compensation of any kind, and/or failure to pay
equal compensation for equal work;

·

violation of any international, national, state, or local statute, law, or
ordinance; and

·

any and all other actions whether cognizable in law or in equity against the
Released Parties based on any conduct occurring up to and including the date
Employee executes this Agreement.

Nothing in this Release is intended to or shall be interpreted to waive,
release, or relinquish Executive’s rights with respect to vested benefits, if
any, to which he may be entitled under the above referenced “Letter Agreement”
or “Employment Agreement.’’ Moreover, nothing herein shall release the Company
from its obligations arising under or referred to or described in the Letter
Agreement or Employment Agreement, including, without limitation, pursuant to
the Company’s obligations to the Executive pursuant to the Company’s equity plan
and the Executive’s equity agreements thereunder or any other right of
indemnification or insurance held by the Executive. It is the express intent of
Executive to fully and finally resolve and compromise any and all legally
waiveable claims against the Company Releasees as of the time Executive executes
this Release.

In addition, nothing in this Release is intended to interfere with the
Executive’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Executives believes he may have
against the Company Releasees. However, by executing this Release, the Executive
hereby waives the right to recover in any proceeding that the Executive may
bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on the Executive’s
behalf. Executive, by signing below, specifically represents to the Company that
he has entered into this Release knowingly and voluntarily.

5. Bar. The Executive acknowledges and agrees that if he/she should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 4 of this Release,
this Release may be raised as a complete bar to any such action, claim or
proceeding, and the applicable Company Releasee may recover from the Executive
all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

6. Restrictive Covenants. Without limitation to other provisions therein, the
Executive acknowledges that the provisions of Sections 8 and 9 of the Employment
Agreement shall continue to apply pursuant to their terms.

7. Disputes. This Release is governed by the dispute resolution process set
forth in Section 11(a) of the Employment Agreement.

8. Time to Consider Release. Executive has 21 calendar days to review and
consider the provisions of this Release. Executive does not have to wait 21 days
to accept the Release. If at the end of this 21 day period, Executive has not
returned an executed copy of this Release to Sterling Miller, at 3150 Sabre
Drive, Southlake TX 76092, Executive understands that Company Releasees are not
required to accept the Release and provide him with any of the benefits
described above (or incorporated by reference into this Release).

9. Revocation Period. Executive has a period of 7 days following the execution
of this Release to revoke the acceptance. To revoke, Executive must provide
written notice to Company Releasees, delivered to the attention of Sterling
Miller at 3150 Sabre Drive, Southlake TX 76092. This written notice must be
received by 5pm CST on the 7th day following the execution of the Release (the
day of initial execution is not included in this calculation). Alternatively,
any revocation may be faxed to Mr. Sterling Miller at fax number 682-605-7523
(within the time frame stipulated above).

10. Right to an Attorney. Company Releasees have advised Executive to consult
with an attorney (at his own costs) before signing this Release. Executive
understands it is his right to consult counsel before signing, and he
acknowledges that he is being given adequate time to do so.

11. Knowingly and Voluntarily. Executive agrees that he fully understands all
provisions of this Release. Executive is voluntarily entering into this Release
with full knowledge of the terms contained in the Release and the fact that he
does not have to sign the Release.

 

--------------------------------------------------------------------------------

 

12. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

IN WITNESS WHEREOF, the parties have executed this Release on the 28th day of
April, 2014.

 

EXECUTIVE

 

/s/ Carl Sparks

Carl Sparks

 

sabre corporation

 

/s/ Sterling Miller

Name: Sterling Miller

Title: EVP, General Counsel Secratary

 

 